Citation Nr: 9906311	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-25 476	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus with tarsal tunnel syndrome (TTS), currently evaluated 
as 30 percent disabling.  

2.  Entitlement to an increased rating for bilateral tinea 
pedis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service from March 1966 to March 1969 
and from June 1969 to June 1973.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a June 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which in pertinent part granted 10 percent rating 
for both bilateral pes planus (flat feet) and bilateral tinea 
pedis.  Subsequently, a May 1998 rating action granted 
service connection for bilateral tarsal tunnel syndrome (TTS) 
as part of the service-connected bilateral pes planus and 
assigned a 30 percent disability rating for that disorder as 
well as for bilateral tinea pedis.  

Since the appellant did not withdraw the increased rating 
claims after the grants of higher evaluations, the case is 
still in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

Previously, the veteran was notified in April 1989 of a 
rating action of that month which denied service connection 
for left-sided facial weakness, hearing loss, and psychiatric 
disability.  In his October 1996 notice of disagreement (NOD) 
he sought to reopen those claims, also claiming service 
connection for post-traumatic stress disorder (PTSD).  He was 
notified in March 1998 of a February 1998 rating action 
confirming the prior denials of service connection for 
seventh (7th) cranial nerve paralysis and hearing loss, 
noting that the unappealed 1989 denial was final but that the 
claim could be reopened upon submission of new and material 
evidence, and that he had one year within which to submit 
such evidence.  No such evidence hasa been received.  

Also in March 1998 the veteran was requested to submit 
information pertaining to alleged stressors in Vietnam in 
support of his claim for service connection for PTSD, but 
there has been no response.  Nevertheless, in the informal 
hearing presentation it was again pointed out that the 
veteran was seeking service connection for PTSD.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACTS

1.  The veteran's bilateral pes planus with TTS is manifested 
by complaints of constant pain in the arches of his feet, 
swelling, and lack of improvement with the use of orthotics 
and there are objective findings of tenderness of the plantar 
surfaces of the feet and pain on manipulation.  

2.  The veteran's bilateral tinea pedis is manifested by 
inflammation between the toes of his feet with some scaling 
and some crusting but no scarring, ulceration, systemic 
manifestations or competent evidence linking any psychiatric 
symptoms to his tinea pedis.  

3.  The objective evidence does not reflect marked 
interference with employment or frequent periods of 
hospitalizations due to the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for bilateral pes 
planus with TTS is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Codes 5276 and 8725 (1998).  

2.  An evaluation in excess of 30 percent for bilateral 
tinea pedis is not warranted on either a schedular or 
extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.21, Diagnostic 
Codes 7899-7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When there is alleged increase in disability, an increased 
rating claim is well grounded and VA has a duty to assist in 
developing relevant facts.  See 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.159 (1998; Proscelle v. Derwinski, 2 
Vet. App. 629 (1992); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  No evidentiary or procedural development has been 
requested and, since no need for such development is 
apparent, it is the determination of the Board that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
Consideration may not be given to factors wholly outside the 
rating criteria provided by regulation.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  In a claim for an increased 
rating it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Bilateral pes planus with TTS

Severe bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, with an indication of swelling on use 
and characteristic callosities, warrants a 30 percent rating.  
When pronounced with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo-achillis on manipulation, and not 
improved by orthopedic shoes or appliances, an evaluation of 
50 percent is warranted.  38 C.F.R. § 4.71a, DC 5276.  

Paralysis, neuritis or neuralgia of the posterior tibial 
nerve when complete and manifested by paralysis of all 
muscles of sole of foot, frequently with painful paralysis of 
a causalgic nature with inability to flex the toes, weakened 
adduction, and impaired plantar flexion, warrants an 
evaluation of 30 percent.  No higher rating is provided for 
impairment of the posterior tibial nerve.  38 C.F.R. § 4.124, 
DCs 8525, 8625, and 8725 (1998).  

Under VAOGCPREC 9-98 it is the medical nature of the 
particular disability to be rated which determines whether 
the DC is predicated on loss of range of motion.  If the 
disability is rated under a specific DC that does not involve 
limitation of motion, 38 C.F.R. §§ 4.40, 4.45, and 4.59 must 
nevertheless be considered if a DC based on limited motion 
might be applicable but §§ 4.40, 4.45, and 4.59 are 
considered only as to the DCs based on limited motion.  
VAOGPREC 9-98 noted as an example that residuals of a foot 
injury may require such consideration, depending on the 
nature of the injury.  The Board is bound by this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 1991) and 38 C.F.R. 
§§ 2.6(e)(9), 14.507(b), 19.5 (1998).  

Under 38 C.F.R. § 4.40 and § 4.45 functional impairment from 
pain or weakness, with actual pathology, are not "subsumed" 
in ratings based solely on limited motion and a higher rating 
than actually demonstrated by limitation of motion alone, 
even if the limited motion is compensable, is not a form of 
prohibited pyramiding under 38 C.F.R. § 4.14 (1998).  Thus, 
there may be additional limitation of motion from pain or on 
repeated use of the joint.  DeLuca v. Brown, 8 Vet. App. 202, 
206-08 (1995).  With joint pathology painful motion is a 
disability factor, with behavioral changes on testing being 
corroborating evidence thereof, and warrants at least the 
minimum rating.  38 C.F.R. § 4.59.  

With acquired pes planus it is to be remembered that 
depression of the longitudinal arch, or the degree of 
depression, is not the essential feature.  Attention should 
be given to anatomical changes, as compared to normal, in the 
relationships of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, and the 
medial tilting of the upper border of the astragalus.  This 
is an unfavorable mechanical relationship of the part.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones of the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57 
(1998).  

On VA examination of the veteran's feet in November 1996 the 
veteran had tenderness but no swelling, muscle spasm or 
calluses of the feet.  There was no impairment of circulation 
of his feet but he did have bilateral pes planus with 
deformity of the 4th toe of the left foot.  He had a flat-
footed gait but no limp.  X-rays revealed no evidence of 
calcaneal spurring or bone or joint abnormality.  

VA nerve conduction velocity testing in September 1997 
revealed evidence of bilateral compression of the lateral 
plantar nerves at the tarsal tunnel.  VA peripheral nerve 
examination in March 1998 noted that the veteran complained 
of a longstanding history of numbness and tingling, as well 
as paresthesia, of both feet.  He reported that he no longer 
used orthotics in his shoes because they made his foot pain 
even greater.  On examination he had pain on palpation of his 
arches and had some tenderness of his heels.  His dorsalis 
pedis and posterior tibial pulses were equal at 2/4.  He had 
a positive Tinel's sign, bilaterally.  The diagnosis was 
bilateral TTS.  The examiner reviewed the VA 
electrodiagnostic tests and commented that the veteran had 
bilateral pes planus which was as likely as not the cause of 
the bilateral TTS. 

At the February 1998 RO hearing the veteran testified that 
surgery on his feet had not been performed due to possible 
complications from nonservice-connected disabilities (page 1 
of that transcript) and that no orthotic device had ever been 
helpful in relieving his foot pain (page 2).  Also, he had 
lost a significant amount of time from work due to his 
disability of the feet (page 3).  

On VA examination of the veteran's feet in March 1998 the 
veteran complained of daily and constant pain in the arches 
of his feet, which had been getting progressively worse.  He 
rated the pain, on a scale of 1 to 10, as usually about 
eight.  He reported that he developed significant swelling if 
he was on his feet for four to five hours.  In his 
employment, he was on his feet most of the time but was able 
to take an occasional break.  He took no medication.  He 
related having daily flare-ups of pain, which were worse the 
longer he stood on his feet.  He also related having a 
constant burning sensation on the bottom of his feet.  
Weight-bearing was a precipitating factor but he did not use 
crutches, braces, a cane or corrective shoes.  He had had no 
surgery on his feet.  He also reported being very inactive at 
home due to this condition.  On examination he had 
significant pes planus on weight-bearing.  There was no 
significant malalignment of the Achilles tendons on weight-
bearing.  There was some pain upon manipulation of his feet 
but he had no significant valgus deformity.  Weight-bearing 
X-rays of his feet demonstrated bilateral pes planus.  The 
diagnoses were bilateral pes planus and plantar fasciitis.  

A rating in excess of 30 percent is not warranted for the 
veteran's TTS with involvement of the posterior tibial nerve.  
While he has tenderness of the plantar surfaces of the feet, 
pain on manipulation, and complains of swelling and of a lack 
of improvement with the use of orthotics, there is no 
clinical evidence of marked pronation, muscle spasm, inward 
displacement.  There is also no clinical evidence of weakened 
movements of the foot or of bone gapping.  

In sum, the evidence does not establish that the veteran has 
pronounced impairment which would warrant and evaluation of 
50 percent under DC 5276 and a higher rating is not provided 
for in the rating criteria for TTS.  



Bilateral tinea pedis

Tinea pedis is athlete's foot, Antonian v. Brown, 4 Vet. 
App. 179, 181 (1993), and is is rated by analogy to the DC 
for eczema under 38 C.F.R. § 4.118, DC 7806 (1998) on the 
basis of a built-up DC, as provided for in 38 C.F.R. § 4.27.  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

When rating analogously by a 'built- up' diagnostic code 
under 38 C.F.R. § 4.27 the DC number will be 'built-up' with 
the first 2 digits being selected from the part of the 
schedule most closely identifying the bodily part or system, 
and, following a hyphen, the last 2 digits will be '99' to 
signify that it is rated as an unlisted condition.  Generally 
see Archer v. Principi, 3 Vet. App. 433 (1992).  
Consideration is given not merely to similarity of symptoms 
but also to the (1) "functions affected", (2) "anatomical 
localization", and (3) "symptomatology."  Lendenmann v. 
Principi, 3 Vet. App. 345, 351 (1992).  

Under 38 C.F.R. § 4.118, DC 7806, when eczema is manifested 
by exudation or itching constant, extensive lesions, or 
marked disfigurement, a 30 percent rating is warranted.  When 
eczema is manifested by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptional repugnance, a 50 percent rating is warranted.  

The only other DCs contained within 38 C.F.R. § 4.118 (1998) 
which provide for a rating for dermatological disability in 
excess of 30 percent are DC 7800 for disfiguring scars and DC 
7801 for third degree burns.  Disfiguring scars of the head, 
face or neck complete or exceptionally repugnant deformity of 
one side of face, or marked or repugnant bilateral 
disfigurement, warrant a 50 percent evaluation.  38 C.F.R. 
§ 4.118, DC 7800.  For third degree burn scars when the area 
or areas exceed one square foot (0.1 square meter), a 40 
percent evaluation is warranted.  38 C.F.R. § 4.118, DC 7801.  

The veteran's tinea pedis does not involve an exposed surface 
and, thus, an analogous increased rating on the basis of 
disfiguring scarring is not warranted under DC 7800.  Also, 
there is no actual scarring which exceeds one square foot 
which would warrant an analogous increased rating on the 
basis of burn scars.  

VA dermatology examination in 1996 found that the veteran's 
feet were red and scaly with minor lesions between the toes.  
He complained of crusting and occasional purulence between 
the toes and on the plantar surface of the feet.  With 
respect to nervous manifestations, anxiety was noted.  
However, there was no diagnosis or medical opinion that any 
anxiety was related to his bilateral tinea pedis.  

On VA peripheral nerve examination in March 1998 it was noted 
that the veteran had peeling of his toes with some dryness 
and cracking.  On VA dermatology examination in March 1998 
the veteran had inflammation between the toes of his feet, 
with some scaling and some crusting as well as one area 
between the 4th and 5th toes of the left foot which looked 
almost as if it had been bleeding.  He complained of constant 
pain in the arches of his feet.  It was commented that his 
tinea pedis appeared to be quite active but that the 
application of an ointment (apparently an anti-fungicide) did 
not provide relief.  

The Board has also reviewed the color photographs of the 
veterans feet taken in conjunction with VA examinations in 
March 1998 and finds that they do not reflect or demonstrate 
exceptional repugnance.  Likewise, there is no clinical 
evidence of systemic manifestations.  While the veteran 
claims entitlement to service connection for psychiatric 
disability, specifically PTSD, there is no competent medical 
evidence linking any nervous symptoms or manifestations to 
his service-connected bilateral tinea pedis, although VA 
psychiatric examination in March 1998 noted that 
psychological testing suggested that many of his 
psychological symptoms were repressed and were experienced 
somatically.  Similarly, the 1996 notation of anxiety is not 
sufficient for the Board to conclude that such anxiety stems 
from or is otherwise related to his tinea pedis, a fungal 
infection which is isolated solely to the area of the 
veteran's toes and not to a visible or exposed surface nor an 
extensive area of skin.  

Accordingly, an evaluation in excess of 30 percent for 
bilateral tinea pedis is not warranted.  

Extraschedular Consideration

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no circumstances of an exceptional or 
unusual nature for an extraschedular evaluation because there 
has been no showing of marked interference with employment or 
that frequent periods of hospitalization have been 
necessitated, or which otherwise "render[s] impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  




ORDER

An increased rating for bilateral pes planus with TTS is 
denied.  

An increased rating for bilateral tinea pedis is denied.  



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

